DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on August 27, 2021, and the preliminary amendment filed on September 28, 2021. 
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.
The title must be as short and specific as possible (see 37 CFR 1.72(a)). Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US Pub. No. 2011/0035671 A1, hereinafter as “Iwai”), and further in view of Mattera et al. (U.S. Patent No. 10,599,767, hereinafter as “Mattera”).	 
With regard to claim 1, the claim is drawn to an image processing system (see Iwai, i.e. in fig. 1, disclose the image processing system 1) comprising:
an image processing device configured to process an image (see Iwai, i.e. in Fig. 1-2, disclose the image forming device 2, and in Fig. 2, in para. 38, disclose the printer unit 19); 
a display device configured to display information (see Iwai, i.e. in Fig. 2, disclose the display unit 14); 
a microphone configured to acquire sound (see Iwai, i.e. in Fig. 2 and in para. 41, disclose the speech input unit 16, i.e. microphone); and 
one or more controllers (see Iwai, i.e. in Fig. 2, disclose the controller 10) configured to: 
	cause the display device to display a setting screen of a sending function including a plurality of selection objects associated with sending function settings, wherein the plurality of selection objects includes one selection object associated with one setting (see Iwai, i.e. in para. 50, discloses that “…and includes a display unit 14 on which various types of information is displayed to the user and an operation key 15 formed from, such as a plurality of touch panel keys arranged on a surface of the display unit 14 and a plurality of push-button keys arranged around the display unit 14”; also see Iwai, i.e. in fig. 16A-16B, 18A-18B and etc., more specifically in para. 57, discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”); 
acquire text information including a first word and a second word different in part of speech from the first word on the basis of speech acquired through the microphone, and specify the one setting on the basis of an association between the one setting and information about first combination of a plurality of words including the first word and the second word (see Iwai, i.e. in para. 60, discloses that “[0060] As a speech signal is input from the speech input unit 16, the controller 10 identifies a menu item corresponding to the input speech signal, and updates the display screen of the display unit 14. The voice operation is made by speech by the user instead of manual operation made on the operational panel 13. It is assumed, for instance, that the screen on which the menu items on the highest level are shown on the display unit 14 and a target menu item is not shown on the top screen. Even in such case, as speaking corresponding to the menu item, the voice operation is capable of making the target menu item to be selected directly without menu items in the hierarchy structure to be selected sequentially like at manual operation…  The menu item shown on the display unit 14 to be operated with voice operation is described herein above. Alternatively, push-button keys arranged on the operational panel 13 and voice words are associated, respectively, thereby operating push-button keys with voice operation”; also see the teachings of Mattera below); 
acquire text information including a third word and a fourth word different in part of speech from the third word on the basis of speech acquired through the microphone, and specify the one setting on the basis of an association between the one setting and information about second combination of a plurality of words including the third word and the fourth word, wherein the second combination of a plurality of words is a combination different from the first combination of a plurality of words (see Iwai, i.e. in para. 60, discloses that “…controller 10 changes the display screen to a menu screen on which the menu item on the lower level than the selected menu item (option item) to be selected. Thus, when the user makes voice operation with speech input, the controller 10 executes processing corresponding to the voice operation, and applies the executed processing result to the image processing device 2. For the case the user gives an instruction for job execution by speaking, the controller 10 becomes operable to control the above-described parts, such as the scanner unit 17, the image memory 18, the printer unit 19, the network interface 20 and the storage device 21 as required, thereby executing the job specified by the user as well as the case for manual operation. The menu item shown on the display unit 14 to be operated with voice operation is described herein above. Alternatively, push-button keys arranged on the operational panel 13 and voice words are associated, respectively, thereby operating push-button keys with voice operation”; also see para. 66-68, disclose that “[0066] The speech recognition dictionary 25 is information of dictionary to be referred to by the controller 10 when the speech signal is input through the speech input part 16. The controller 10 identifies the voice word that the user said based on the input speech signal by referring to this speech recognition dictionary 25…”; also see the teachings of Mattera below); and 
set the one setting for the sending function on the basis of acquisition of the first combination, acquisition of the second combination, or selection of the one selection object (see Iwai, i.e. in Fig. 2, disclose the printer unit 19, and in para 89, discloses “When the user makes input of "duplex" by speech, "duplex" is specified as the operation item corresponding to the voice word by reference to the regular word distinguish table 52. The duplex setting is then applied at the execution processing part 40”).
The teachings of Iwai merely lack in explicitly disclose the aspect relating to combinations (or sets) of words with different part of speech and further “wherein the second combination of a plurality of words is a combination different from the first combination of a plurality of words”. 
However Mattera disclose an analogous invention relates to a system and method for providing intelligent part of speech processing of complex natural language.  More specifically, in Mattera, i.e. in col. 2, ll 19-47, disclose a “natural language processing system” by disclosing that “While current natural language processing systems provide various advantages and useful functionality, a common problem that may occur is that a complex topic, title, or parameter provided in text that is encountered by a natural language processing system may be described by multiple words or groups of words [or “combinations of words”]. These multiple words may confuse a part-of-speech tagger of a natural language processing system, which may incorrectly identify words in the text as being nouns, verbs, or other parts of speech, when, in reality, the identified words should be tagged as different parts of speech based on the intent of the user or device that supplied the text [or “different part of speech”]. Additionally, as indicated above, while certain natural language processing systems allow for annotating text with concepts, such annotated text is typically necessary to train the natural language processing systems to recognize such concepts when analyzing other texts. Such training is often time consuming, computationally expensive and requires the increased use of memory resources, processor resources, and network bandwidth. Furthermore, to maintain accuracy and effectiveness, such training must be performed regularly and periodically to reflect the changing usage of concepts within a text, a project, a domain, a language, or languages. While application and domain specific dictionaries associated with current natural language processing solutions could theoretically be extended to improve their recognition of multi -word combinations common in domain specific applications, such an extension would still suffer quality, performance, and maintenance issues”; in addition, in Mattera, i.e. in Fig. 5, steps 504 “identify one or more sets of words in the input corresponding to a parameter, concept and/or idea” [or “combinations of words” from input], then in step 512 for selecting optimal sets of words and tokens, and further in step 516, passing the first modified input to “a part of speech tagger” to tag the parts of speech of each word and the tokens in the modified input.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwai to include the limitation(s) discussed and also taught by Mattera, with teachings of a natural language processing system, which is capable of recognizing the different part of speech in the sets of words identified, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to speech and/or voice processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwai by the teachings of Iwai, and to incorporate the limitation(s) discussed and also taught by Iwai, thereby “…such enhancements and improvements may increase a natural language processing system's ability to ascertain the meaning of words in text, determine relationships between the words in the text, and tag parts of speech accurately and effectively” (see Mattera, i.e. in col. 2, ll 63-67 and etc.).
With regard to claim 2, the claim is drawn to the image processing system according to claim 1, wherein the display device is a touch panel with which the one selection object can be specified by a user's touch operation  (see Iwai, i.e. in Fig. 2, disclose the operational panel, and in para. 50, 57 and etc., discloses that “[0050] An operational panel 13 is operated by a user who uses the image processing device 2, and includes a display unit 14 on which various types of information is displayed to the user and an operation key 15 formed from, such as a plurality of touch panel keys arranged on a surface of the display unit 14 and a plurality of push-button keys arranged around the display unit 14. The operational panel 13 receives manual operation of the operation key 15 made by a user. If the operation key 15 is operated, the operational panel 13 outputs the information to the controller 10. A display screen displayed on the display unit 14 is controlled by the controller 10”).
With regard to claim 3, the claim is drawn to the image processing system according to claim 2, wherein the first word is a word contained in a label of the one selection object, and the third word and the fourth word are words not contained in the label of the one selection object (see Iwai, i.e. in para. 7, discloses that “[0007] Furthermore, a variety of image processing devices with voice operation function are recently introduced. It is assumed, a voice word (key word) and each function that may be operated through the operational panel are associated with each other, for example. When the associated voice word is recognized by speech recognition, each function operable through the operational panel associated with the voice word to be displayed….”; and in para. 8, discloses that “[0008] For an image processing device having an operational panel operable by speech input, a voice word desired by a user may also be registered in association with a menu item on the operational panel, for example. In this case, if the user makes speech input of the voice word registered in advance, he or she is allowed to make operation of desired settings without operating manually”).
With regard to claim 5, the claim is drawn to the image processing system according to claim 1, wherein a screen displayed on the display device transitions to another as execution of image processing starts (see Iwai, i.e. in para. 98, discloses that “[0098] The display control part 42 controls the display screen of the display unit 14. The display control part 42 reads the display screen information 24 stored in the storage device 21, and displays the menu screen on the display unit 14 of the operational panel 13. When the user operates the operational panel 13 by manual or by speech, the display control part 42 changes the display screen of the display unit 14 to a screen that incorporates the manual operation or the voice operation. As a job is instructed with manual operation or voice operation made by the user, the execution of the job is started in the image processing device 2. At the same time, the display control part 42 changes the display screen of the display unit 14 to a screen during job execution”).
With regard to claim 7, the claim is drawn to the image processing system according to claim 1, wherein the sending function settings include at least one of following: an instruction to start scanning, an instruction to stop scanning, an instruction to check job status, an instruction to start sending, an instruction to recall a cancel confirmation screen, one-touch operation setting, registered destination, mobile portal setting, previous setting for sending function, specified favorite setting for sending function, scan color setting, scan resolution setting, scan size setting, file format setting, type of original setting, two-sided original setting, book setting, different size originals setting, density setting, sharpness setting, copy ratio setting, setting related to erasing frame, setting related to a job, delayed send preview setting, finished stamp setting, job done notice setting, file name information, subject information, message information, reply information, e-mail priority setting, transmission report setting, original content orientation setting, blank-page scan setting, and double feed detection setting (see Iwai, i.e. in Fig. 16A-B, 18A-B, in para. 57 and etc., discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”). 
With regard to claim 8, the claim is drawn to the image processing system according to claim 1, wherein the sending function settings include at least one of following: setting related to filtering an address list, setting related to searching the address list, address table setting, detailed address information, specified destination address, search name information, software keyboard setting, registered one-touch operation information, destination e-mail address information, destination i-fax address information, file information related to destination, group information related to destination, registered destination name, folder search setting, and address book information (see Iwai, i.e. in Fig. 16A-B, 18A-B, in para. 57 and etc., discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”).
With regard to claim 9, the claim is drawn to the image processing system according to claim 1, wherein the sending function settings include at least one of following: one-touch operation settings relating to a plurality of functions, network connection settings, registered e-mail address information, e-mail transmission settings, registered i-fax address information, i-fax transmission settings, file storage settings, file transmission settings, group address information, transmission destination information, saved setting information, settings related to updating configuration information, automatic color selection settings, color settings, grayscale setting, black and white binary settings, scan resolution options, scan size options, file format options, divide file into pages options, text type of original option, photo type of original option, book type two-sided original option, calendar type two-sided original option, right-side book option, left-side book option, same width different size originals option, different width different size originals option, density adjustment option, density background adjustment option, high sharpness option, low sharpness option, preset copy ratio options, specified copy ratio options, erase original frame option, erase book frame option, erase binding option, specified send time information, scan and send preview options, job done notice option, job error notice option, notice destination information, remove file information setting, overwrite existing file setting, low priority send option, normal priority send option, high priority send option, original content orientation option specifying top at far edge, original content orientation option specifying top at side edge, skip color originals option, skip white originals option, blank-page scan detection level setting, and blank-page scan preview setting (see Iwai, i.e. in Fig. 16A-B, 18A-B, in para. 57 and etc., discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”).
With regard to claim 10, the claim is drawn to an image processing apparatus (see Iwai, i.e. in fig. 1, disclose the image processing system 1) comprising:
an image processing device configured to process an image (see Iwai, i.e. in Fig. 1-2, disclose the image forming device 2, and in Fig. 2, in para. 38, disclose the printer unit 19);
a display device configured to display information (see Iwai, i.e. in Fig. 2, disclose the display unit 14);
a microphone configured to acquire sound (see Iwai, i.e. in Fig. 2 and in para. 41, disclose the speech input unit 16, i.e. microphone); and
one or more controllers (see Iwai, i.e. in Fig. 2, disclose the controller 10) configured to:
	cause the display device to display a setting screen of a sending function including a plurality of selection objects associated with sending function settings, wherein the plurality of selection objects includes one selection object associated with one setting (see Iwai, i.e. in para. 50, discloses that “…and includes a display unit 14 on which various types of information is displayed to the user and an operation key 15 formed from, such as a plurality of touch panel keys arranged on a surface of the display unit 14 and a plurality of push-button keys arranged around the display unit 14”; also see Iwai, i.e. in fig. 16A-16B, 18A-18B and etc., more specifically in para. 57, discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”);
	acquire text information including a first word and a second word different in part of speech from the first word on the basis of speech acquired through the microphone, and specify the one setting on the basis of an association between the one setting and information about first combination of a plurality of words including the first word and the second word (see Iwai, i.e. in para. 60, discloses that “[0060] As a speech signal is input from the speech input unit 16, the controller 10 identifies a menu item corresponding to the input speech signal, and updates the display screen of the display unit 14. The voice operation is made by speech by the user instead of manual operation made on the operational panel 13. It is assumed, for instance, that the screen on which the menu items on the highest level are shown on the display unit 14 and a target menu item is not shown on the top screen. Even in such case, as speaking corresponding to the menu item, the voice operation is capable of making the target menu item to be selected directly without menu items in the hierarchy structure to be selected sequentially like at manual operation…  The menu item shown on the display unit 14 to be operated with voice operation is described herein above. Alternatively, push-button keys arranged on the operational panel 13 and voice words are associated, respectively, thereby operating push-button keys with voice operation”; also see the teachings of Mattera below);
acquire text information including a third word and a fourth word different in part of speech from the third word on the basis of speech acquired through the microphone, and specify the one setting on the basis of an association between the one setting and information about second combination of a plurality of words including the third word and the fourth word, wherein the second combination of a plurality of words is a combination different from the first combination of a plurality of words (see Iwai, i.e. in para. 60, discloses that “…controller 10 changes the display screen to a menu screen on which the menu item on the lower level than the selected menu item (option item) to be selected. Thus, when the user makes voice operation with speech input, the controller 10 executes processing corresponding to the voice operation, and applies the executed processing result to the image processing device 2. For the case the user gives an instruction for job execution by speaking, the controller 10 becomes operable to control the above-described parts, such as the scanner unit 17, the image memory 18, the printer unit 19, the network interface 20 and the storage device 21 as required, thereby executing the job specified by the user as well as the case for manual operation. The menu item shown on the display unit 14 to be operated with voice operation is described herein above. Alternatively, push-button keys arranged on the operational panel 13 and voice words are associated, respectively, thereby operating push-button keys with voice operation”; also see para. 66-68, disclose that “[0066] The speech recognition dictionary 25 is information of dictionary to be referred to by the controller 10 when the speech signal is input through the speech input part 16. The controller 10 identifies the voice word that the user said based on the input speech signal by referring to this speech recognition dictionary 25…”; also see the teachings of Mattera below); and
	set the one setting for the sending function on the basis of acquisition of the first combination, acquisition of the second combination, or selection of the one selection object (see Iwai, i.e. in Fig. 2, disclose the printer unit 19, and in para 89, discloses “When the user makes input of "duplex" by speech, "duplex" is specified as the operation item corresponding to the voice word by reference to the regular word distinguish table 52. The duplex setting is then applied at the execution processing part 40”).
The teachings of Iwai merely lack in explicitly disclose the aspect relating to combinations (or sets) of words with different part of speech and further “wherein the second combination of a plurality of words is a combination different from the first combination of a plurality of words”. 
However Mattera disclose an analogous invention relates to a system and method for providing intelligent part of speech processing of complex natural language.  More specifically, in Mattera, i.e. in col. 2, ll 19-47, disclose a “natural language processing system” by disclosing that “While current natural language processing systems provide various advantages and useful functionality, a common problem that may occur is that a complex topic, title, or parameter provided in text that is encountered by a natural language processing system may be described by multiple words or groups of words [or “combinations of words”]. These multiple words may confuse a part-of-speech tagger of a natural language processing system, which may incorrectly identify words in the text as being nouns, verbs, or other parts of speech, when, in reality, the identified words should be tagged as different parts of speech based on the intent of the user or device that supplied the text [or “different part of speech”]. Additionally, as indicated above, while certain natural language processing systems allow for annotating text with concepts, such annotated text is typically necessary to train the natural language processing systems to recognize such concepts when analyzing other texts. Such training is often time consuming, computationally expensive and requires the increased use of memory resources, processor resources, and network bandwidth. Furthermore, to maintain accuracy and effectiveness, such training must be performed regularly and periodically to reflect the changing usage of concepts within a text, a project, a domain, a language, or languages. While application and domain specific dictionaries associated with current natural language processing solutions could theoretically be extended to improve their recognition of multi -word combinations common in domain specific applications, such an extension would still suffer quality, performance, and maintenance issues”; in addition, in Mattera, i.e. in Fig. 5, steps 504 “identify one or more sets of words in the input corresponding to a parameter, concept and/or idea” [or “combinations of words” from input], then in step 512 for selecting optimal sets of words and tokens, and further in step 516, passing the first modified input to “a part of speech tagger” to tag the parts of speech of each word and the tokens in the modified input.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwai to include the limitation(s) discussed and also taught by Mattera, with teachings of a natural language processing system, which is capable of recognizing the different part of speech in the sets of words identified, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to speech and/or voice processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwai by the teachings of Iwai, and to incorporate the limitation(s) discussed and also taught by Iwai, thereby “…such enhancements and improvements may increase a natural language processing system's ability to ascertain the meaning of words in text, determine relationships between the words in the text, and tag parts of speech accurately and effectively” (see Mattera, i.e. in col. 2, ll 63-67 and etc.).
With regard to claim 11, the claim is drawn to an image processing system (see Iwai, i.e. in fig. 1, disclose the image processing system 1) comprising:
an image processing device configured to process an image (see Iwai, i.e. in Fig. 1-2, disclose the image forming device 2, and in Fig. 2, in para. 38, disclose the printer unit 19);
a display device configured to display information (see Iwai, i.e. in Fig. 2, disclose the display unit 14);
a microphone configured to acquire sound (see Iwai, i.e. in Fig. 2 and in para. 41, disclose the speech input unit 16, i.e. microphone); and
one or more controllers (see Iwai, i.e. in Fig. 2, disclose the controller 10) configured to:
	cause the display device to display a setting screen of a device configuration function including a plurality of selection objects associated with device configuration function settings, wherein the plurality of selection objects includes one selection object associated with one setting (see Iwai, i.e. in para. 50, discloses that “…and includes a display unit 14 on which various types of information is displayed to the user and an operation key 15 formed from, such as a plurality of touch panel keys arranged on a surface of the display unit 14 and a plurality of push-button keys arranged around the display unit 14”; also see Iwai, i.e. in fig. 16A-16B, 18A-18B and etc., more specifically in para. 57, discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”);
	acquire text information including a first word and a second word different in part of speech from the first word on the basis of speech acquired through the microphone, and specify the one setting on the basis of an association between the one setting and information about first combination of a plurality of words including the first word and the second word (see Iwai, i.e. in para. 60, discloses that “[0060] As a speech signal is input from the speech input unit 16, the controller 10 identifies a menu item corresponding to the input speech signal, and updates the display screen of the display unit 14. The voice operation is made by speech by the user instead of manual operation made on the operational panel 13. It is assumed, for instance, that the screen on which the menu items on the highest level are shown on the display unit 14 and a target menu item is not shown on the top screen. Even in such case, as speaking corresponding to the menu item, the voice operation is capable of making the target menu item to be selected directly without menu items in the hierarchy structure to be selected sequentially like at manual operation…  The menu item shown on the display unit 14 to be operated with voice operation is described herein above. Alternatively, push-button keys arranged on the operational panel 13 and voice words are associated, respectively, thereby operating push-button keys with voice operation”; also see the teachings of Mattera below);
acquire text information including a third word and a fourth word different in part of speech from the third word on the basis of speech acquired through the microphone, and specify the one setting on the basis of an association between the one setting and information about second combination of a plurality of words including the third word and the fourth word, wherein the second combination of a plurality of words is a combination different from the first combination of a plurality of words (see Iwai, i.e. in para. 60, discloses that “…controller 10 changes the display screen to a menu screen on which the menu item on the lower level than the selected menu item (option item) to be selected. Thus, when the user makes voice operation with speech input, the controller 10 executes processing corresponding to the voice operation, and applies the executed processing result to the image processing device 2. For the case the user gives an instruction for job execution by speaking, the controller 10 becomes operable to control the above-described parts, such as the scanner unit 17, the image memory 18, the printer unit 19, the network interface 20 and the storage device 21 as required, thereby executing the job specified by the user as well as the case for manual operation. The menu item shown on the display unit 14 to be operated with voice operation is described herein above. Alternatively, push-button keys arranged on the operational panel 13 and voice words are associated, respectively, thereby operating push-button keys with voice operation”; also see para. 66-68, disclose that “[0066] The speech recognition dictionary 25 is information of dictionary to be referred to by the controller 10 when the speech signal is input through the speech input part 16. The controller 10 identifies the voice word that the user said based on the input speech signal by referring to this speech recognition dictionary 25…”; also see the teachings of Mattera below); and
set the one setting for the device configuration function on the basis of acquisition of the first combination, acquisition of the second combination, or selection of the one selection object (see Iwai, i.e. in Fig. 2, disclose the printer unit 19, and in para 89, discloses “When the user makes input of "duplex" by speech, "duplex" is specified as the operation item corresponding to the voice word by reference to the regular word distinguish table 52. The duplex setting is then applied at the execution processing part 40”).
The teachings of Iwai merely lack in explicitly disclose the aspect relating to combinations (or sets) of words with different part of speech and further “wherein the second combination of a plurality of words is a combination different from the first combination of a plurality of words”. 
However Mattera disclose an analogous invention relates to a system and method for providing intelligent part of speech processing of complex natural language.  More specifically, in Mattera, i.e. in col. 2, ll 19-47, disclose a “natural language processing system” by disclosing that “While current natural language processing systems provide various advantages and useful functionality, a common problem that may occur is that a complex topic, title, or parameter provided in text that is encountered by a natural language processing system may be described by multiple words or groups of words [or “combinations of words”]. These multiple words may confuse a part-of-speech tagger of a natural language processing system, which may incorrectly identify words in the text as being nouns, verbs, or other parts of speech, when, in reality, the identified words should be tagged as different parts of speech based on the intent of the user or device that supplied the text [or “different part of speech”]. Additionally, as indicated above, while certain natural language processing systems allow for annotating text with concepts, such annotated text is typically necessary to train the natural language processing systems to recognize such concepts when analyzing other texts. Such training is often time consuming, computationally expensive and requires the increased use of memory resources, processor resources, and network bandwidth. Furthermore, to maintain accuracy and effectiveness, such training must be performed regularly and periodically to reflect the changing usage of concepts within a text, a project, a domain, a language, or languages. While application and domain specific dictionaries associated with current natural language processing solutions could theoretically be extended to improve their recognition of multi -word combinations common in domain specific applications, such an extension would still suffer quality, performance, and maintenance issues”; in addition, in Mattera, i.e. in Fig. 5, steps 504 “identify one or more sets of words in the input corresponding to a parameter, concept and/or idea” [or “combinations of words” from input], then in step 512 for selecting optimal sets of words and tokens, and further in step 516, passing the first modified input to “a part of speech tagger” to tag the parts of speech of each word and the tokens in the modified input.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwai to include the limitation(s) discussed and also taught by Mattera, with teachings of a natural language processing system, which is capable of recognizing the different part of speech in the sets of words identified, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to speech and/or voice processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwai by the teachings of Iwai, and to incorporate the limitation(s) discussed and also taught by Iwai, thereby “…such enhancements and improvements may increase a natural language processing system's ability to ascertain the meaning of words in text, determine relationships between the words in the text, and tag parts of speech accurately and effectively” (see Mattera, i.e. in col. 2, ll 63-67 and etc.).
With regard to claim 12, the claim is drawn to the image processing system according to claim 11, wherein the display device is a touch panel with which the one selection object can be specified by a user's touch operation (see Iwai, i.e. in Fig. 2, disclose the operational panel, and in para. 50, 57 and etc., discloses that “[0050] An operational panel 13 is operated by a user who uses the image processing device 2, and includes a display unit 14 on which various types of information is displayed to the user and an operation key 15 formed from, such as a plurality of touch panel keys arranged on a surface of the display unit 14 and a plurality of push-button keys arranged around the display unit 14. The operational panel 13 receives manual operation of the operation key 15 made by a user. If the operation key 15 is operated, the operational panel 13 outputs the information to the controller 10. A display screen displayed on the display unit 14 is controlled by the controller 10”).
With regard to claim 13, the claim is drawn to the image processing system according to claim 12, wherein the first word is a word contained in a label of the one selection object, and the third word and the fourth word are words not contained in the label of the one selection object (see Iwai, i.e. in para. 7, discloses that “[0007] Furthermore, a variety of image processing devices with voice operation function are recently introduced. It is assumed, a voice word (key word) and each function that may be operated through the operational panel are associated with each other, for example. When the associated voice word is recognized by speech recognition, each function operable through the operational panel associated with the voice word to be displayed….”; and in para. 8, discloses that “[0008] For an image processing device having an operational panel operable by speech input, a voice word desired by a user may also be registered in association with a menu item on the operational panel, for example. In this case, if the user makes speech input of the voice word registered in advance, he or she is allowed to make operation of desired settings without operating manually”).
With regard to claim 15, the claim is drawn to the image processing system according to claim 11, wherein a screen displayed on the display device transitions to another as execution of image processing starts (see Iwai, i.e. in para. 98, discloses that “[0098] The display control part 42 controls the display screen of the display unit 14. The display control part 42 reads the display screen information 24 stored in the storage device 21, and displays the menu screen on the display unit 14 of the operational panel 13. When the user operates the operational panel 13 by manual or by speech, the display control part 42 changes the display screen of the display unit 14 to a screen that incorporates the manual operation or the voice operation. As a job is instructed with manual operation or voice operation made by the user, the execution of the job is started in the image processing device 2. At the same time, the display control part 42 changes the display screen of the display unit 14 to a screen during job execution”).
With regard to claim 17, the claim is drawn to the image processing system according to claim 11, wherein the device configuration function settings include at least one of following: paper cassette settings, paper type options, display screen settings, storage location settings, language settings, keyboard settings, login user settings, time settings, sleep mode settings, startup settings, human-presence sensor settings, network settings, server settings, port settings, driver settings, firewall settings, device position information, external interface settings, external storage device settings, audio mode settings, volume settings, and microphone settings (see Iwai, i.e. in Fig. 16A, disclose the Paper Setting with A4 and Landscape, for examples). 
With regard to claim 18, the claim is drawn to the image processing system according to claim 11, wherein the device configuration function settings include at least one of following: image quality adjustment settings, specified density information for each application, uneven density correction method settings, uneven density correction settings for job type, vividness settings, fine adjust zoom settings, color correction settings, automatic gradation correction settings, correction level settings, test page settings, test print settings, saddle stitch position settings, finisher action mode settings, fold position settings, stapler settings, settings related to cleaning inside image processing system, settings related to cleaning feeder, and maintenance video settings (see Iwai, i.e. in Fig. 16A, disclose the Color Setting with “auto color”, and Zoom Setting with “100%” for examples). 
With regard to claim 19, the claim is drawn to the image processing system according to claim 11, wherein the device configuration function settings include at least one of following: settings related to scan and store function, settings related to accessing stored files, mail box information, mail box settings, mail box security setting, shared storage information, shared storage settings, shared storage security settings, network storage settings, and network communication information (see Iwai, i.e. in Fig. 16A-B, 18A-B, in para. 57 and etc., discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”).
With regard to claim 20, the claim is drawn to the image processing system according to claim 11, wherein the device configuration function settings include at least one of following: authentication information, user management information, device information settings, device name, device location, device information distribution settings, destination information, automatic distribution settings, receipt restriction settings. function restriction, certificate settings, key generation settings, certificate information, license information, remote user interface settings, software update information, settings for managing import and export of data in memory, settings for managing import and export of data via network, authentication function settings, password information, and password settings (see Iwai, i.e. in Fig. 16A-B, 18A-B, in para. 57 and etc., discloses that “[0057] In addition, the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used. When a function such as the scan transmission function and the FAX transmission function is selected, the image processing device 2 reads the destination addresses stored in the storage device 21, and displays the read destination addresses in a list form on the display unit 14 of the operational panel 13. So, the user operates to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted.”).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai and Mattera as applied to claims 1 and 9 above, and further in view of Ju et al. (U.S. Pub. No. 2003/0212563 A1, hereinafter as “Ju”).
With regard to claim 4, the claim is drawn to the image processing system according to claim 1, wherein at least one of the first word, the second word, the third word, and the fourth word is a word obtained by kana-kanji conversion.
The teachings of Iwai and Mattera merely lacks in explicitly disclose the aspect relating to “the image processing system according to claim 1, wherein at least one of the first word, the second word, the third word, and the fourth word is a word obtained by kana-kanji conversion.”. 
However, Ju discloses an analogous invention relates to input of a written language having ideograms such as Chinese and Japanese into a computer system (see Ju, i.e. para. 1 and etc.).  More specifically, i.e. in Ju, i.e. in para. 53, discloses that “[0053] The Kana data is then segmented into predetermined processing units, for example, into units of words or clauses under the control of conversion processor 226. The segmented data is then subjected to Kana-Kanji conversion processing. The conversion processor 226 uses dictionary data also stored in the memory 228 for Kana-Kanji conversion. If a plurality of Kanji forms correspond to one sequence of Kana symbols, the conversion processor 226 can select the most likely one from the candidate list as a conversion result determined by the language models (usually implemented by a N-gram language model, like the word trigram language model 175 in the exemplary embodiment of the speech recognition system illustrated in FIG. 4) stored in memory 230. If the selected symbol is determined to be incorrect by the user, stroke information can be entered using the handwriting recognition system 185 as discussed above to eventually select the correct ideogram or symbol, wherein the IME controller 224 functions as the processing module 172 and the output memory 232 and the output device 77 are used to render the candidate list 171”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iwai and Mattera to include the limitation(s) discussed and also taught by Ju, with aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image processing and forming arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iwai and Mattera by the teachings of Ju, and to incorporate the limitation(s) discussed and also taught by Ju, thereby having “…more effectively and efficiently implement a system to obtain the written symbols for languages such as Chinese and Japanese having ideograms” (see Ju, i.e. para. 6 and etc.).
With regard to claim 14, the claim is drawn to the image processing system according to claim 11, wherein at least one of the first word, the second word, the third word, and the fourth word is a word obtained by kana-kanji conversion (instant claim is similarly rejected for at least the rationales discussed in the claim 4 above, also incorporated by reference herein).


	
Claims  6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai and Mattera as applied to claims 1 and 9 above, and further in view of Yanagi et al. (U.S. Pub. No. 2014/0376016 A1, hereinafter as “Yanagi”).
With regard to claim 6, the claim is drawn to the image processing system according to claim 1, further comprising an audio output device configured to output sound, wherein the controller causes the audio output device to output an audio message as execution of image processing starts.
The teachings of Iwai and Mattera merely lacks in explicitly disclose the aspect relating to “further comprising an audio output device configured to output sound, wherein the controller causes the audio output device to output an audio message as execution of image processing starts”. 
However, Yanagi discloses an analogous invention relates to an image forming apparatus, a controlling method of the image forming apparatus, and a storing medium for storing a program to perform the controlling method.  More specifically, i.e. in Yanagi, i.e. in fig. 1A, disclose the image forming apparatus 1, comprises the voice outputting unit 105, and in para. 29, discloses that “the voice outputting unit 105 to perform a voice output”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iwai and Mattera to include the limitation(s) discussed and also taught by Yanagi, the aspect mentioned above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image processing and forming arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iwai and Mattera by the teachings of Yanagi, and to incorporate the limitation(s) discussed and also taught by Yanagi, thereby having “a printing apparatus which notifies an operation guidance by a voice during a user's operation such that a blind user can easily perform an operation” (see Yanagi, i.e. in para. 4 and etc.).
With regard to claim 16, the claim is drawn to the image processing system according to claim 11, further comprising an audio output device configured to output sound, wherein the controller causes the audio output device to output an audio message as execution of image processing starts (instant claim is similarly rejected for at least the rationales discussed in the claim 6 above, also incorporated by reference herein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura et al. (U.S. Pat/Pub No. 2008/0074293 A1) disclose an invention relates to input apparatus, an input control method, and an input control program for inputting characters, etc. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675